Citation Nr: 1228461	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  06-32 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to reopen the claim for eligibility for death benefits administered by the Department of Veterans Affairs. 


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Appellant is the surviving spouse of an individual who reportedly had active service during World War II.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an adverse decision in June 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In January 2008, the Appellant was afforded a hearing before a Veteran's Law Judge.  A transcript of the hearing is the record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In June 2012, the Board notified the Appellant that the Acting Veterans' Law Judge who had conducted the hearing in January 2008 had retired.  As a result, the Appellant was afforded the opportunity for another hearing before a Veteran's Law Judge, who would decide the appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  

In July 2012, the Appellant indicated that she wanted another hearing before a Veteran's Law Judge at the RO.  To ensure procedural due process the appeal 
is REMANDED for the following action:

Schedule the Appellant for a hearing before a Veteran's Law Judge at the RO.  




The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

